Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on January 19, 2021. Claims 1-6, 9, 11-16, 19, and 21-22 were pending in the Application. Claims 1 and 11 are amended. No new claims have been added. No new claims are cancelled. Thus Claims 1-6, 9, 11-16, 19, and 21-22 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and not persuasive. This action is made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.





Independent Claims 1, 11 and Dependent Claims 4-6, 14-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenblatt (U. S. Patent Application Publication No. 20160247344 Al), herein referred to as Eichenblatt, and in view of Friedman et al (U. S. Patent Application Publication No. 20150032623 Al), herein referred to as Friedman.
	
	Independent Claim 1 
	Eichenblatt teaches a computer-implemented electronic transaction method 
	performed by a payment-on-delivery device comprising a photographic element, a motion sensor, and a specially programmed processor, the photographic element and the specially programmed processor operable to read a machine-readable transaction code, and the motion sensor and the specially programmed processor operable to detect the presence of a package carrier, the method comprising the operations of: detecting, via the motion sensor and the specially programmed processor, the presence of the package carrier;
(See Eichenblatt, [0032], … a motion sensor (not shown) or other type of sensor may sense the pres-ence of a person at the package door 3, and once an unlocking event occurs, the locking mechanism 5 may lock the package door 3 once the motion sensor other type of sensor detects that the person has left the proximity of the package door 3.)

reading, via the photographic element and the specially programmed processor, the machine-readable transaction code in which transaction details of a collect-on-delivery transaction are encoded, the transaction details including an electronic record of the collect-on-delivery transaction;
(See Eichenblatt, [0070], … the data input device 7 may prompt the user at the package door 3 for any such information. Such information may be scanned from a bar code or other optical code on the package or other source. An image of the package label may be captured and optical character recognition (OCR) or other techniques may be used to read information from the label. Yet other tech-niques for acquiring information collected and tracked by the system 1 are possible in other embodiments … See Eichenblatt, [0071], … the computing device 19 may communicate with any of the data input device 7, the image capture device 9, the doorbell system 11, or the WAN 17 directly without communicating through the gateway 15.)

transmitting a notification, via the payment-on-delivery device, to a consumer 
computing device;
(See Eichenblatt, [0034], the system logic 25 is configured to transmit a notification to a remote access device 21 upon the entry of information via the data input device 7, image capture device 9, and/or the doorbell system. See Eichenblatt, [0026] and FIG. 1 for explanation on data input devices.)



transmitting, via the payment-on-delivery device, the transaction details to the consumer computing device;
(See Eichenblatt, [0020], one wireless transceiver is attached to the input device and to the image capture device, and the transceiver is operable to wirelessly transmit the information obtained from the input device and the image capture device to a remote device. See Eichenblatt, [0026] and FIG. 1 for explanation on data input devices.)

receiving, at the payment-on-delivery device, a payment authorization response message from the interchange network indicating completion of the collect-on-delivery transaction; and
(See Eichenblatt, [0063], … the payment server may ask the user if he or she would like to utilize a service associated with the remote computing device 19, referred to hereafter as "identification service," in order to effectuate the purchase or shipment and, if so, to prompt the user to provide his or her customer identifier. Upon receiving the customer identifier from the user, the payment server may contact the remote computing device 31 via the WAN 17 or otherwise and submit the cus-tomer identifier as part of a request to retrieve the user's financial or shipment information. In response, the remote computing device 31 may reply with the shipment address and/or other information, such as financial information, asso-ciated with the customer identifier.)

Eichenblatt does not explicitly teach, however, Friedman teaches in response to transmitting the transaction details, receiving, at the payment-on-delivery device from the consumer computing device, payment details for funding the collect-on-delivery transaction;
(See Friedman, [0044], after a transaction is captured, the transaction is settled between the merchant, the merchant bank, and the issuer. Settlement refers to the transfer of financial data or funds between the merchant's account, the merchant bank, and the issuer related to the transaction. Usually, transactions are captured and accumulated into a "batch," which is settled as a group.)

generating a payment authorization request message based on the payment details received from the consumer computing device;
(See Friedman, FIG. 6 and [0017], …(f) generating, by the payment processing computing device, an authorization request message including the account number, the transaction amount, the merchant data, and information identifying an acquirer bank associated with the merchant, and …)

transmitting, by the payment-on-delivery device, the payment authorization request message to an interchange network for processing the collect- on-delivery transaction; 
(See Friedman, FIG. 6 and [0016], …such a transaction may be consumer-initiated in that the consumer acquires data about the transaction with a portable mobile device, such as, a feature phone, smartphone, or tablet and then generates and transmits an authorization request to the interchange network.)

transmitting to the consumer computing device, via the payment-on-delivery device, a payment completion message in response to receiving the payment authorization response message.
(See Friedman, [0069], associated personal record transaction component 522 may be any device or set of computer-executable instructions for determining whether an additional personal record transaction associated with at least one of a completed payment transaction and a completed personal record transaction is available.)
Friedman teaches enabling payments in the absence of a point of sale (POS) device. It would have been obvious to one of ordinary skill in the art to include such means for processing a transaction between a merchant and a consumer mobile device communicating with a payment processing computing device, as in Friedman, to improve and/or enhance the technology for facilitating package delivery or pickup, as in Eichenblatt because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an improved method and apparatus for processing a payment-on-delivery (POD). A payment-on-delivery (POD) transaction is a type of transaction in which payment for an order of a good or service is made at the time of delivery. POD transactions are especially popular for purchases carried out in a context of a remote transaction such as via mail order, fax or the internet. Upon delivery of the goods or services in good order, the courier collects cash from the buyer on behalf of the seller to complete the transaction and the courier releases control of the goods to the buyer. However, it is inconve-nient to carry out the transactions in cash, especially when the payment amount is substantial; for example, there may be security and safety concerns for the courier to handle the cash. 
In some cases, a payment by a credit card may be accepted for POD transactions. The courier carries a portable point -of-sales (POS) terminal along with him and swipes the credit card to process the payment upon delivery. However, this mandates the courier to carry the POS terminal in additional to the goods to be delivered, which is cumbersome. More-over, such POS terminals can be costly. Therefore, a better solution for processing a transaction between a merchant and a consumer mobile device, absent a POS device would be to communicate with a payment processing computing device

NOTE: Independent Claim 11 is substantially similar to Independent Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Independent Claim 1 prior art rejection. Independent Claim 1 does not disclose the limitations of a photographic element; as in Independent Claim 11, (See Eichenblatt, [0027], the image capture device 9 is configured and positioned to capture visual information associated with a par-ticular package, such as a digital photograph or a video of the courier and/or the package.). Independent Claim 1 does not disclose the limitations of one or more wireless communication modules; and as in Independent Claim 11, (See Eichenblatt, FIG. 11 and [0078], the controller 113 can include a transceiver to enable wireless communication with the computing device 19, the remote access device 19 or a user interface 130.). Independent Claim 1 does not disclose the limitations of a processor communicatively coupled to said one or more wireless communication modules, said photographic element, and said motion sensor, said processor specially programmed to: as in Independent Claim 11, (See Eichenblatt, [0038], the exemplary computing device 19 depicted by FIG. 2 has at least one conventional processing element 31, which has processing hardware for executing instructions stored in memory 29. As an example, the processing element 31 may include a central processing unit (CPU) or a digital signal processor (DSP). The processing element 31 communicates to and drives the other elements within the computing device 19 via a local interface 33, which can include at least one bus.).

	Dependent Claim 4
	Eichenblatt and Friedman disclose the limitations of Independent Claim 1. 
Friedman does not teach, however, Eichenblatt teaches the method in accordance with claim 1, wherein the operation of reading the machine-readable transaction code comprises reading the machine-readable transaction code presented to the payment-on-delivery device via a carrier mobile computing device.
(See Eichenblatt, [0045], the data input device may include a scanner (e.g., barcode scanner) that optically reads the tracking number or other information from a label of a package to be delivered, where other information is being construed as transaction details. (See Eichenblatt, [0026] and in FIG. 1, the data input device 7 is a keypad where a user can select keys of the keypad to enter characters, such as letters or numbers, but other types of data input devices 7 are possible in other embodiments including, but not limited to, scanners (e.g., barcode or biometric scanners), touchpads, table computers, key fobs, and like devices, where like devices is being construed as collect on delivery device, payment on delivery device, consumer computing device, transceivers, etc.)
NOTE: Dependent Claim 14 is substantially similar to Dependent Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 4 prior art rejection.

	Dependent Claim 5
	Eichenblatt and Friedman disclose the limitations of Independent Claim 1. 
Eichenblatt does not teach, however, Friedman teaches the method in accordance with claim 1, further comprising the operation of transmitting to a carrier mobile computing device, via the payment-on-delivery device, the payment completion message.
(See Friedman, [0069], associated personal record transaction component 522 may be any device or set of computer-executable instructions for determining whether an additional personal record transaction associated with at least one of a completed payment transaction and a completed personal record transaction is available.)

NOTE: Dependent Claim 15 is substantially similar to Dependent Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 5 prior art rejection.

	Dependent Claim 6
	Eichenblatt and Friedman disclose the limitations of Independent Claim 1. 
Friedman does not teach, however, Eichenblatt teaches the method in accordance with claim 1, wherein the operation of transmitting the payment details comprises transmitting a payment authorization request message to a payment computing device of the interchange network for processing.
(See Eichenblatt, [0063], upon receiving the customer identifier from the user, the payment server may contact the remote computing device 31 via the WAN 17 or otherwise and submit the customer identifier as part of a request to retrieve the user’s financial or shipment information.)

NOTE: Dependent Claim 16 is substantially similar to Dependent Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 6 prior art rejection.

	Dependent Claim 21
	Eichenblatt and Friedman disclose the limitations of Independent Claim 1. 
Friedman does not teach, however, Eichenblatt teaches the method in accordance with claim 1, further comprising the operation of receiving, at the payment-on-delivery device from the consumer computing device, an acknowledgement of receipt of the notification.
(See Eichenblatt, [0047], … notification message is transmitted to a remote access device 21 via the WAN 17 (step 47) … but the system logic 25 instead sends a notification to the remote access device 21 to permit the user of the device 21 to decide whether to permit access via the package door 3. The notification may include the same notification information described above upon which the user may base his decision. If the user of the device 21 provides an input indicating that access is granted, the device 21 transmits a message the computing device 19 for causing the system logic 25 to unlock the door locking mechanism 5. If the user of the device 21 provides an input indicating that access is not granted, the device 21 transmits a message to the computing device 19 that instructs the system logic 25 to refrain from unlocking the door locking mechanism 5, where the user of the device 21 provides an input is being construed as the acknowledgement of receipt of the notification and the user has to make a decision based on the notification.)

NOTE: Dependent Claim 22 is substantially similar to Dependent Claim 21 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 21 prior art rejection.

Dependent Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenblatt (U. S. Patent Application Publication No. 20160247344 Al), herein referred to as Eichenblatt, in view of Friedman et al (U. S. Patent Application Publication No. 20150032623 Al), herein referred to as Friedman, and in view of Faaborg (U. S. Patent Application Publication No. 2015120529 Al), herein referred to as Faaborg.

	Dependent Claim 2
	Eichenblatt and Friedman disclose the limitations of Independent Claim 1. 
Eichenblatt and Friedman do not teach, however, Faaborg teaches the method in accordance with claim 1, further comprising the operation of extracting the transaction details from the machine-readable transaction code.
(See Faaborg, [0024], analyzing a package identification code may include verifying the origin of the package, verifying the destination of the package, extracting a user identifier, extracting a user device identifier, determining what type of recipient authentication is required, determining a portal for which access is requested, or the like.)
	Faaborg teaches door access and package delivery, and Friedman teaches enabling payments in the absence of a point of sale device. It would have been obvious to one of ordinary skill in the art to include such means for door access and package delivery, as in Faaborg, and processing a transaction between a merchant and a consumer mobile device communicating with a payment processing computing device, as in Friedman, to improve and/or enhance the technology for facilitating package delivery or pickup, as in Eichenblatt because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to eliminate the need for the recipient to be present when packages are delivered to a designated location. This is accomplished by allowing access to a portal based on a recipient authentication provided by a user at a remote location to avoid the package being sent back to a carrier’s warehouse or being sent back to a sender if a user is not available to accept the package and/or provide a signature or being left at or near a recipient’s door where the package may be susceptible to environmental conditions and/or theft.

NOTE: Dependent Claim 12 is substantially similar to Dependent Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 2 prior art rejection.


	Dependent Claim 3
	Eichenblatt and Friedman disclose the limitations of Independent Claim 1. 
Eichenblatt and Friedman do not teach, however, Faaborg teaches the method in accordance with claim 1, wherein the operation of reading the machine-readable transaction code comprises reading the machine-readable transaction code printed on a package.
(See Faaborg, [0022], and FIG. 3 at step 310, a package identi-fication code may be received at a first location. The package identification code may be extracted from a package for deliv-ery. The package identification code may be extracted via an image reading device such as a QR reader, barcode reader, computer image reader, or the like. The image reading device may be located at or near a delivery location. As an example, a box may be marked to be delivered to a user's home, as indicated by the user's home address on the box. The box may contain a barcode that can be scanned by a barcode scanner. A barcode scanner located at the user's home door may be configured to scan barcodes and may scan the barcode on the box when the box is positioned under the barcode scanner by a carrier employee delivering the box to the user's home.)
	Faaborg teaches door access and package delivery, and Friedman teaches enabling payments in the absence of a point of sale device. It would have been obvious to one of ordinary skill in the art to include such means for door access and package delivery, as in Faaborg, and processing a transaction between a merchant and a consumer mobile device communicating with a payment processing computing device, as in Friedman, to improve and/or enhance the technology for facilitating package delivery or pickup, as in Eichenblatt because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to eliminate the need for the recipient to be present when packages are delivered to a designated location. This is accomplished by allowing access to a portal based on a recipient authentication provided by a user at a remote location to avoid the package being sent back to a carrier’s warehouse or being sent back to a sender if a user is not available to accept the package and/or provide a signature or being left at or near a recipient’s door where the package may be susceptible to environmental conditions and/or theft.

NOTE: Dependent Claim 13 is substantially similar to Dependent Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 3 prior art rejection.

Dependent Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenblatt (U. S. Patent Application Publication No. 20160247344 Al), herein referred to as Eichenblatt, in view of Friedman et al (U. S. Patent Application Publication No. 20150032623 Al), herein referred to as Friedman, and in further view of Irwin et al (U. S. Patent Application Publication No. 20170300068 A1), herein referred to as Irwin.

	Dependent Claim 9
	Eichenblatt and Friedman disclose the limitations of Independent Claim 1. 
Eichenblatt and Friedman do not teach, however, Irwin teaches the method in accordance with claim 1, wherein the payment details for funding the collect-on-delivery transaction comprises digital wallet data stored on the consumer computing device.
(See Irwin, [0080], in some embodiments, the payment feature 154 comprises a near field communication module, which facilitates payments using a mobile/digital wallet, a tablet computer, a smart phone, or other similar devices with NFC capability.)
	Irwin teaches control of electronic parcel lockers, and Friedman teaches enabling payments in the absence of a point of sale device. It would have been obvious to one of ordinary skill in the art to include such means for control of electronic parcel lockers, as in Irwin, and processing a transaction between a merchant and a consumer mobile device communicating with a payment processing computing device, as in Friedman, to improve and/or enhance the technology for facilitating package delivery or pickup, as in Eichenblatt because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the ability to receive alternate forms of payment, such as cash, credit card, bank card, any other form of electronic payment as comprising a near field communication module to facilitate payments using a mobile/digital wallet, a tablet computer, a smart phone, or other similar devices with NFC capability. Thus providing flexibility in how a consumer is able to make payment upon a carrier delivering the ordered items to be placed in an electronic lock box and/or locker.

NOTE: Dependent Claim 19 is substantially similar to Dependent Claim 9 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 9 prior art rejection.

Response to Arguments























Applicant filed an amendment on January 19, 2021. Claims 1-6, 9, 11-16, 19, and 21-22 were pending in the Application. Claims 1 and 11 are amended. No new claims have been added. No new claims are cancelled. Thus Claims 1-6, 9, 11-16, 19, and 21-22 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and not persuasive. This action is made FINAL.
In the context of 35 U.S.C. §103, Applicant argues that nowhere does Eichenblatt describe or suggest, among other things, the claims steps of: in response to transmitting the transaction details, receiving, at the payment-on-delivery device from the consumer computing device, payment details for funding the collect-on-delivery transaction; generating a payment authorization request message based on the payment details received from the consumer computing device; and transmitting, by the payment-on-delivery device, the payment authorization request message to an interchange network for processing the collect-on-delivery transaction. In fact, nowhere does Eichenblatt even describe any communication between the consumer computing device and the remote computing device.
As US Patent Application Publication No. 20150032623 A1 to Friedman is being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1 and 11 are not patentable. Independent Claims 1 and 11 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Friedman, with FIG. 6, and [0016], [0017], and [0044] now applying to amended sections for Independent Claim 1, and similarly Independent Claim 11. 
In the context of 35 U.S.C. §103, Applicant argues that the Office Action, at Page 6, asserts that the delivery package option 132 performed on the user interface 130, which then guides a user through a series of steps to complete the delivery of the package, "is being construed to include the payment completion message" concerning the limitation "transmitting to the consumer computing device, via the payment-on-delivery device, a payment completion message." Initially, as discussed above, Eichenblatt does not describe or suggest collect on delivery transactions, and thus there can be no transmission of a payment completion message upon delivery. Such an interpretation clearing amounts to an overstatement rooted in hindsight.
Applicant continues to argue that Eichenblatt merely describes the user interface providing instructions to a delivery person for delivering the package. As such, Applicant submits that the delivery package option steps cannot be "construed" to meet the claims limitation of "transmitting to the consumer computing device, via the payment-on-delivery device, a payment completion message." In Eichenblatt, no information or data regarding the delivery package option steps is exchanged with the interchange network, and thus the steps cannot be construed to include information it does not have (i.e., payment completion information received from the interchange network).
As US Patent Application Publication No. 20150032623 A1 to Friedman is being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1 and 11 are not patentable. Independent Claims 1 and 11 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Friedman, with [0069] now applying to amended sections for Independent Claim 1, and similarly Independent Claim 11. 
In the context of 35 U.S.C. §103, Applicant argues that nowhere does Whitehouse describe or suggest, among other things, the claims steps of: in response to transmitting the transaction details, receiving, at the payment-on-delivery device from the consumer computing device, payment details for funding the collect-on-delivery transaction; generating a payment authorization request message based on the payment details received from the consumer computing device; and transmitting, by the payment-on-delivery device, the payment authorization request message to an interchange network for processing the collect-on-delivery transaction. In fact, nowhere does Whitehouse even describe any communication between the consumer computing device and the remote computing device. Rather, Whitehouse merely describes that a postal carrier scans a COD label on a package and enters into his/her handheld device the amount of funds collected.
Applicant continues to argue that Eichenblatt and Whitehouse are similarly deficient, the hypothetical still fails to arrive at the claimed invention. In fact, neither reference even describes a payment- on-delivery device as described by Applicant. Eichenblatt describes a device for opening a package door (which does not perform payment transactions), and Whitehouse describes a postal carrier device for entering an amount of funds collected on delivery of a COD package (again, the device does not perform payment transactions).
As US Patent Application Publication No. 20150032623 A1 to Friedman is being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1 and 11 are not patentable. Independent Claims 1 and 11 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Friedman, with FIG. 6, and [0016], [0017], and [0044] now applying to amended sections for Independent Claim 1, and similarly Independent Claim 11.
In the context of 35 U.S.C. §103, Applicant argues that one or more claim features are absent from the combination of references. Because one or more claim features are absent from the asserted combination, a prima facie case of obviousness is not established. Moreover, it is clear that the Office's assertion that the cited portion of Whitehouse in combination with Eichenblatt renders obvious Applicant's claim 1, as amended, amounts to an overstatement rooted in hindsight. It is clearly evident that the Office is improperly picking and choosing various elements of the prior art in hindsight and ignoring how the elements in the prior art actually interact in order to formulate the rejection. Accordingly, Applicant submits that the asserted combination of Eichenblatt and Whitehouse fails to disclose or suggest the inventions recited in independent claims 1 and 11, and independent claims 1 and 11 are therefore patentable over the proposed combination of Eichenblatt and Whitehouse.
Examiner has considered these arguments and is not persuaded. Examiner argues “any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). As the Applicant argues that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. Examiner also argues that there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 
Therefore, Independent Claims 1 and 11 are not patentable. Independent Claims 1 and 11 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Friedman, with FIG. 6, and [0016], [0017], and [0044] now applying to amended sections for Independent Claim 1, and similarly Independent Claim 11. 
Therefore, Independent Claims 1 and 11 are not patentable. Independent Claims 1 and 11 stand rejected under 35 U.S.C §103 in the analysis above. Dependent Claims 1-6, 9, and 21, which depend on Independent Claim 1, stand rejected under 35 U.S.C. 103; and Dependent Claims 12-16, 19, and 22, which depend on Independent Claim 11 stand rejected under 35 U.S.C. 103.

Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Pandey (U. S. Patent No. 10789584 B2) – Method and Apparatus for Processing a Payment-On-Delivery (POD) Transaction

	Pandey recites processing a payment-on-delivery (POD) transaction by obtaining transaction information; transmitting a pre-payment authorization code; receiving a payment authorization request from a communication device of the cardholder; verifying the candidate pre-payment authorization code using the pre-payment authorization code; and upon successful verification, transmitting a transaction request for effecting a payment from an issuing bank associated with the payment account. An apparatus is also proposed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692